ORDER
PER CURIAM:
Animal Clinic of Kendallwood, LLC and Dr. Randall Lary, its owner and operator, (collectively Defendants) appeal from the trial court’s judgment on the jury verdicts in favor of Jill Curley for both actual and punitive damages in Curley’s suit for sexual harassment under the Missouri Human Rights Act. Defendants’ points on appeal challenge the trial court’s exclusion of evidence. Because a published opinion would have no precedential value, a memorandum has been presented to the parties. The judgment is affirmed. Rule 84.16(b).